                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


TONY LATRELL GREER, SR.,                      )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 19-1149-JDT-cgc
                                              )
MADISON COUNTY SHERIFF’S                      )
DEPARTMENT,                                   )
                                              )
       Defendant.                             )


                ORDER ASSESSING PLAINTIFF GREER’S PRO RATA
                   FILING FEE OF $31.81 PURSUANT TO PLRA


       Plaintiff Tony Latrell Greer, Sr., and ten other individuals, all of whom at the time

were incarcerated at the Madison County Criminal Justice Complex (CJC) in Jackson,

Tennessee, filed a joint pro se complaint under 42 U.S.C. § 1983. (ECF No. 1.) The

complaint was opened as case number 19-1149-JDT-cgc. On August 7, 2019, the Court

directed each Plaintiff to file an in forma pauperis affidavit and a copy of his inmate trust

account statement, as required by the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). (ECF No. 4.) Only Plaintiff Greer and three others complied. On October

2, 2019, the Court granted those four Plaintiffs leave to proceed in forma pauperis and

stated their pro rata shares of the filing fee would be assessed in separate orders. (ECF

No. 13 at PageID 39.) The Court also severed the claims of Plaintiffs Moore, Taylor and

Brown. (Id. at PageID 40.)
       Under the PLRA, 28 U.S.C. § 1915(b), a prisoner bringing a civil action must pay

the filing fee required by 28 U.S.C. § 1914(a).1 Although the obligation to pay the fee

accrues at the moment the case is filed, see McGore v. Wrigglesworth, 114 F.3d 601, 605

(6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013), the PLRA provides the prisoner the opportunity to make a “down

payment” of a partial filing fee and pay the remainder in installments. Id. at 604.

       Accordingly, Plaintiff Greer is ORDERED to cooperate fully with prison officials

in carrying out this order. It is ORDERED that the trust account officer at Plaintiff’s prison

shall calculate and submit to the Clerk of Court a partial initial filing fee equal to twenty

percent (20%) of the greater of the average balance in or deposits to Plaintiff’s trust account

for the six months immediately preceding the completion of the affidavit. 28 U.S.C.

§ 1915(b)(1).

       It is further ORDERED that after the initial partial filing fee is fully paid, the trust

account officer shall withdraw from Plaintiff’s trust account and submit to the Clerk

monthly payments equal to twenty percent (20%) of all deposits credited to Plaintiff’s

account during the preceding month, but only when the amount in the account exceeds $10,

until Greer’s $31.81 share of the civil filing fee is paid.




       1
          The civil filing fee is $350. See 28 U.S.C. § 1914(a). Eleven Plaintiffs signed the
original complaint, so Plaintiff Greer’s share of the filing fee is $31.81. Because the fee cannot
be divided equally between eleven individuals, the Clerk shall disregard the slight shortfall
resulting from the pro rata assessment.



                                                 2
       Each time the trust account officer makes a payment to the Court as required by this

order, he shall submit to the Clerk along with the payment a copy of the prisoner’s account

statement showing all activity in the account since the last payment under this order. All

payments and account statements should be sent to:

       Clerk, United States District Court, Western District of Tennessee,
       111 S. Highland Ave., Rm. 262, Jackson, TN 38301

and shall clearly identify Plaintiff’s name and the case number as included on the first page

of this order.

       If Plaintiff Greer is transferred to a different prison or released, he is ORDERED to

notify the Court immediately, in writing, of his change of address. If still confined, he shall

provide the officials at the new facility with a copy of this order. If Plaintiff fails to abide

by these or any other requirements of this order, the Court may impose appropriate

sanctions, up to and including dismissal of this action, without any additional notice or

hearing by the Court.

       The Clerk shall mail a copy of this order to the official in charge of trust fund

accounts at Plaintiff’s prison.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                               3
